Citation Nr: 1629924	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in April 2014 correspondence submitted to VA, the Veteran's representative withdrew that request.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claim.

The Veteran was last afforded a VA audiological examination in February 2010 and has recently asserted, through his representative, that his service-connected bilateral hearing loss has worsened.  As it has been over six years since that VA examination and as the most recent treatment records associated with the claims file are also from 2010, the Board finds that remand for a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Updated VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the severity of his current bilateral hearing loss.  The claims file must be sent to the examiner for review.  All necessary tests should be conducted. 

The examiner should render findings in accordance with the current examination worksheet or disability benefits questionnaire, to include findings regarding the functional effects of the hearing loss disability on the Veteran's daily life.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




